Per Curiam.
Respondent was admitted to practice by this Court on June 21, 1982. She maintains a law office in Massena, St. Lawrence County.
Petitioner, the Committee on Professional Standards, is investigating a number of complaints of professional misconduct against respondent alleging neglect of legal matters; failure to respond to communications from clients and third parties; failure, after discharge by clients, to turn over files and return the unearned portions of retainers; failure to maintain the required books and records for her attorney-at-law accounts; and failure to cooperate with petitioner.
Respondent has tendered her resignation from the Bar in accordance with section 806.8 of this Court’s rule (22 NYCRR 806.8). In accordance with this section, her resignation affidavit states that she is acting freely and is fully aware of the consequences of her resignation; that she is aware of the pending disciplinary investigation into complaints of professional misconduct against her, the nature of which she sets forth; and that she does not contest the allegations of professional misconduct and recognizes that her failure to do so precludes her from asserting her innocence of the professional misconduct alleged.
We accept respondent’s resignation and order her disbarred, effective immediately (22 NYCRR 806.8 [b]) (see, e.g., Matter of Dougherty, 181 AD2d 939).
Mercure, J. P., Crew III, White, Weiss and Yesawich Jr., JJ., concur. Ordered that respondent’s resignation be and hereby is accepted; and it is further ordered that respondent, Katherine R. Catanzarite, who has admitted as an attorney and counselor-at-law by this Court on June 21, 1982, be and hereby is disbarred and her name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and she hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public au*709thority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys (22 NYCRR 806.9).